 Case 6:20-cv-02382-JA-LRH Document 13 Filed 01/12/21 Page 1 of 3 PageID 95




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

ROSENFIELD & COMPANY, PLLC,

                  Plaintiff,
v.                                                                    CASE NO.: 6:20-cv-02382-JA-LRH

TRACHTENBERG, RODES & FRIEDBERG LLP,

                  Defendant.
------------------------------------------------------------------/

                        CERTIFICATE OF INTERESTED PERSONS, AND
                          CORPORATE DISCLOSURE STATEMENT

         I hereby disclose the following pursuant to this Court’s Order on Interested Persons And

Corporate Disclosure Statement:

         1.       The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in a party to this action or in the

outcome of this action, including subsidiaries, conglomerates, affiliates, parent corporations,

publicly-traded companies that own 120%or more of a party’s stock, and all other identifiable legal

entities related to a party:

                  a) Defendant: Trachtenberg Rodes & Friedberg LLP, and its three partners,
                     David G. Trachtenberg, Leonard A. Rodes and Barry J. Friedberg
                  b) Defendant’s counsel: Leslie A. Wickes; James N. Floyd, Jr.; Adams and
                     Reese LLP; Leonard A. Rodes (pending special admission)
                  c) Plaintiff: Rosenfield and Company, PLLC and its owner and founder Ken
                     Rosenfield
                  d) Plaintiff’s counsel: Jason Zimmerman; Brock Magruder; Lesley-Anne
                     Marks; Gray Robinson, P.A.


         2.       The name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings: None.
 Case 6:20-cv-02382-JA-LRH Document 13 Filed 01/12/21 Page 2 of 3 PageID 96




       3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors’ committee (or twenty largest

unsecured creditors) in bankruptcy cases: Not applicable.

       4.      The name of each victim (individual or corporate) of civil or criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution: Not applicable.

       I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and will

immediately notify the Court in writing on learning of any such conflict.



Dated: January 12, 2021.                       ADAMS AND REESE LLP

                                               /s/ Leslie A. Wickes
                                               Leslie A. Wickes, Esq.
                                               Florida Bar Number 973963
                                               leslie.wickes@arlaw.com
                                               ginger.cassada@arlaw.com
                                               James N. Floyd, Esq.
                                               Florida Bar Number 0114216
                                               james.floyd@arlaw.com
                                               megan.farmer@arlaw.com
                                               501 Riverside Avenue, Suite 601
                                               Jacksonville, FL 32202
                                               (904) 493-3302 (Telephone)
                                               (904) 355-1797 (Facsimile)

                                               AND

                                               Leonard A. Rodes, Esq.
                                               Florida Bar Number 1002583
                                               Pending Special Admission to USDC, M.D.Fl.
                                               LRodes@TRFLaw.com
                                               420 Lexington Avenue, Suite 2800
                                               New York, New York 10170
                                               (212) 972-2929 (Telephone)
                                               (212) 972-7581 (Facsimile)

                                               Attorneys for Defendant

                                                  2
 Case 6:20-cv-02382-JA-LRH Document 13 Filed 01/12/21 Page 3 of 3 PageID 97




                                 CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing Certificate of Interested

Persons and Corporate Disclosure Statement has been furnished on this 12th day of January, 2021,

by the Court’s CM/ECF electronic mail system to all parties receiving CM/ECF electronic

noticing.

                                                    /s/ Leslie A. Wickes
                                                           Attorney




                                               3
